Citation Nr: 9918811	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-32 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
October 1946.  His decorations include the Asiatic-Pacific 
Theater Ribbon, the Army of Occupation Ribbon (Japan), the 
Victory Ribbon, and 1 Overseas Service Star.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an evaluation in excess of 10 
percent disabling was denied for low back strain.  

In a decision dated March 1998, the Board denied the 
veteran's claim for an evaluation in excess of 10 percent 
disabling for low back strain.  The veteran appealed the 
Board's decision to the United States Court of Veterans 
Appeals (hereinafter "the Court").  In November 1998, the 
Court vacated the Board's March 1998 decision, and a Joint 
Motion for Remand was granted.  This case was thereafter 
returned to the Board for further evidentiary development, 
readjudication and disposition in accordance with the terms 
of the joint motion. 


REMAND

The veteran contends that his service-connected low back 
strain is so severe as to warrant an evaluation of 50 percent 
disabling.  He has claimed that as a result of his back 
disability, he has been unable to maintain employment as a 
bricklayer.  

VA has a duty to assist the veteran in development of facts 
which are pertinent to his claim.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  This includes the duty to obtain VA 
examinations and medical opinions which may provide 
information which is relevant to the veteran's claim.  

In light of the joint motion, the veteran's claim must be 
remanded in order to obtain a new VA orthopedic examination 
in order to evaluate the current nature and severity of his 
low back disability, to include a request for an opinion as 
to whether there is an etiological relationship between the 
veteran's original service-connected disability, low back 
strain, and the degenerative disc disease which is currently 
manifested.  On remand, the veteran will be afforded an 
additional opportunity to present evidence and argument in 
support of his claim.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of any recent 
treatment he has received for a low back 
disability, from either VA or private 
sources.  Utilizing the information 
provided by the veteran, the RO should 
contact all named caregivers and 
facilities in order to request copies of 
the veteran's records, apart from those 
records which have already been 
associated with the claims folder.  The 
veteran should also be notified that he 
may submit any pertinent records which 
are in his possession.  All records 
obtained through these channels should be 
associated with the claims folder. 

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for an 
orthopedic examination by a VA physician.  
The veteran should be notified of the 
consequences associated with his failure 
to report for the scheduled examination.  
The examination should include all 
special tests/studies as indicated, to 
include lumbar spine x-rays and range of 
motion studies, and all objective 
findings should be noted in detail.  The 
veteran's low back should be examined for 
degrees of both active and passive range 
of motion.  The examiner should indicate 
whether the veteran's low back disability 
is manifested by weakened movement, 
excess fatigability, atrophy of disuse, 
or incoordination attributable to the 
service-connected low back strain.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the low back is used repeatedly 
over a period of time.  

In addition, the examiner should note 
whether the following are manifested:  
muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; marked 
limitation of forward bending in standing 
position; loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space; or abnormal 
mobility on forced motion.  If 
applicable, the examiner should also 
indicate whether the following are 
present:  persistent symptoms of 
intervertebral disc syndrome compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of the diseased disc.  

After conducting a thorough review of the 
veteran's medical history and following 
the medical evaluation, the examiner 
should provide an opinion as to the 
relationship, if any, between the 
veteran's service-connected low back 
strain (initially shown in service in 
1946) and the currently manifested 
degenerative disc disease (initially 
shown many years following discharge).  
If such a determination is not medically 
ascertainable, the examiner should state 
the reasons therefor.  If possible,  the 
examiner should indicate which specific 
low back symptomatology is related to the 
service-connected low back strain as 
distinguished from the currently 
manifested degenerative disc disease.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that all 
of the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
implemented.  If the examination report 
does not include all requested test 
reports, special studies, objective 
findings, or opinions, the report must be 
returned to the examiner for corrective 
action.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the veteran's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is warranted.  If the decision 
remains adverse, the RO should provide 
the veteran and his representative with a 
Supplemental Statement of the Case, along 
with an adequate period of time within 
which to respond thereto.  Thereafter, 
the case should be returned to the Board 
for further action, as appropriate.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










